SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) April 23, 2013 AMERICAN ELECTRIC POWER COMPANY, INC. (Exact Name of Registrant as Specified in Its Charter) 1-3525 New York 13-4922640 (Commission File Number) (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, OH (Address of Principal Executive Offices) (Zip Code) 614-716-1000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. American Electric Power Company, Inc. (the “Company”) held its annual meeting of shareholders (the “Annual Meeting”) on April 23, 2013 in Columbus, Ohio. At the Annual Meeting, the shareholders approved three proposals and disapproved one proposal. The proposals are described in detail in the Proxy Statement. Proposal 1 The Company’s shareholders elected fourteen individuals to the Board of Directors (the “Board”) as set forth below: Name Votes For Votes Against Abstentions Broker Non-Votes Nicholas K. Akins David J. Anderson Ralph D. Crosby, Jr. Linda A. Goodspeed Thomas E. Hoaglin Sandra Beach Lin Michael G. Morris Richard C. Notebaert Lionel L. Nowell III Stephen Rasmussen Oliver G. Richard, III Richard L. Sandor Sara Martinez Tucker John F. Turner Proposal 2 The Company’s shareholders ratified the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the 2013 fiscal year as set forth below: Votes For Votes Against Abstentions Proposal 3 The Company’s shareholders approved the advisory vote on executive compensation as set forth below: Votes For Votes Against Abstentions Broker Non-Votes Proposal 4 The Company’s shareholders did not approve the lobbying expenditures disclosure report as set forth below: Votes For Votes Against Abstentions Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN ELECTRIC POWER COMPANY, INC. By: /s/ Thomas G. Berkemeyer Name: Thomas G. Berkemeyer Title: Assistant Secretary April 24, 2013
